DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (EP 1997921 A2, herein referring to the English language translation darted June 18, 2022).
Bosch et al. disclose a sealing ring formed from an iron based alloy that may be austenitic, comprising (in weight percent): carbon at 0.0 to 0.9%, silicon at 0.0 to 3.0%, manganese at 0.0-19.0%, chromium at 3.0 to 27.0 weight %, nickel at 0.0 to 37.0%, niobium at 0.0 to 2.5%, nitrogen at 0.0 to 0.5%, molybdenum at 0.0 to 6.0%, tungsten at 0.0 to 2.5%, in addition to iron and inevitable impurities (paragraph 0009 and Bosch et al. claim 3). The seal ring is formed by casting (Bosch et al. claim 10).
While Bosch et al. do not appear to disclose the exact range of proportions claimed, one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions disclosed by Bosch et al. overlap the instantly claimed proportions.  One of ordinary skill in the art would have found it obvious to select a portion of the ranges disclosed in the prior art including proportions which satisfy the presently claimed requirements (MPEP 2144.05).
Bosch et al. do not appear to explicitly disclose that the alloy maintains a stable austenite phase up to a temperature above 1020℃ without a delta ferrite phase being substantially present or that the seal ring includes eutectic carbides of niobium. However, one of ordinary skill in the art would have expected substantially identical materials treated in a substantially identical manner to have substantially identical properties.  Both Bosch et al. and applicants disclose austenitic alloys having overlapping compositional proportions and further disclose formation of the product by casting.  Applicants’ specification has been reviewed with respect to the forming process however the specification was not found to detail special processing conditions for obtaining the claimed carbides.  Given that both applicants and Bosch et al. disclose austenitic steel alloys having substantially identical compositional proportions having been formed by casting, the resulting products would be expected to have substantially identical properties and structure, including having eutectic carbides of niobium and being capable of maintaining a stable austenite phase up to a temperature above 1020℃ without a delta ferrite phase being substantially present.
Regarding applicants’ claim 8, the use of the transitional phrase ‘consisting of’ limits the composition to those elements recited in the claim.  Bosch et al. disclose an overlapping composition and does not require the presence of elements otherwise excluded by the use of ‘consisting of”.
Regarding applicants’ claim 20, Bosch et al. discloses that aluminum may be present from 0.0 to 0.4% (claim 4).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select an aluminum content from those values disclosed by Bosch et al., including 0.0% which meets the presently claimed requirement of having aluminum is excluded from the alloy.

Response to Amendments and Arguments
	Applicants’ amendments to the claims, and supporting arguments filed June 15, 2022 have been considered have been found to overcome the rejections over Yamaoka et al. However. following further search and consideration new grounds of rejection have been found to be proper and have been set forth above.  This office action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784